Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated February 13, 1975 and made after a hearing, which found that petitioner had sold liquor to a minor and suspended its retail liquor store license for 20 days, 10 days forthwith and 10 days deferred, or in the alternative, imposed a $1,000 bond claim and a 10-day deferred suspension. Determination modified, on the law and in the exercise of discretion, by reducing the penalty to a 20-day deferred suspension. As so modified, determination confirmed, with costs to petitioner. The determination that petitioner sold liquor to a minor is supported by substantial evidence and must therefore be confirmed (see Matter of Avon Bar & Grill v O’Connell, 301 NY 150, 153; Matter of Stork Rest, v Boland, 282 NY 256). However, in light of the fact that the youth to whom the liquor was sold was over six feet tall and presented what appeared to be proof that he had attained his majority, the penalty imposed herein was shockingly excessive, constituted an abuse of discretion, and should be reduced to the extent indicated herein. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.